Title: To Thomas Jefferson from Jonathan Morgan, Jr., 3 August 1804
From: Morgan, Jr., Jonathan
To: Jefferson, Thomas


               
                  Sir,
                  Brimfield (Mass.) August 3, 1804
               
               Your Excellency will, I hope excuse me for intruding, in so unwarrantable a manner upon your leisure. I have hitherto devoted, and still design to, all possible parts of my time to the pleasing pursuit of the sciences, in which as you may easily imagine I have not always returned empty of happiness. Being so well informed of your Excellency’s love of Literature, and the honor you have been to the Lore of this land and the fecility of your pecuniary circumstances, I have had the boldness to hope that, I might, in some small degree, frind a Patron in yourself.
               The last year of my Collegiate life, I concieved the rude plan of a machine, which should give and perpetuate motion to itself. The manner of perfecting this plan has occupied all my leisure, for two years past, untill about two months past, when, as I am fully convinced as far as as theory can advance, I hit upon the true principle of motion, which has been overlooked by those, who are and have been far my superiors in Philosophy, only on account of its simplicity. I am dependant, at present, upon what little my industry can afford, the sufference of an Uncle with whom I am reading Law and such trifles as the low circumstances of my Father can afford. I have not the means wherewith to go into the experiment my self, tho’ simple and cheap. It will cost one two or three weeks time, as I shall be under the necessity of removing to Cambridge or Boston, for materials, as they cannot be had in the Country. I have been trying to make the whole, at home, with my own hand, but cannot.
               I have applied to such of my friends as I have judged worth my attention in the matter, for patronage, but have found none but frowns and contempt. I have at length after much debate with myself upon the propriety and impropriety of of making so free with your person and dignity, whom I know and estime as a Philosopher and a Magistrate, determined to hazard the consequences, which may ensue from this epistle. If my theory is just (and if I did not feel strong in its belief, I should not presume so much) I wish for the surpassing happiness of demonstrating it to the world. You know, Sir, and I acknowledge, that we may be deceived by theory; but when we see its fundamental principles resting upon anything solid, perminent & eternal, it will, inspite of all the sneers and cabals of those, who do not see clearly, raise and inspire in our minds a confidence to be shaken only by experiment. I have rested my power of motion or primum Mobile upon that eternal Law, by which the God of nature has built, moved and preserves the system. The experiment may be fully tried for the sum of thirty Dollars. If your Excellency should feel disposed to hazard so small a sum upon the experiment, if it should succede I will not be backward in acknowledging you Sir, as a benefactor, or in remunerating, & shall hope, with an anxiety almost unknown to the human mind, that your Patronage and my long and werisome labor will be both amply rewarded. If it succedes, it will have, I expect, a power of motion to impart, so as to make it useful in many things. I have communicated as much of the real principles to you, Sir, as I have or ever shall to any person, and if I should still be so unfortunate as to find no friendly abettor, I am determined, if I should never be able to prosecute the design myself to carry it, with me in silence to the Dust. 
               I am, Sir, with every sentiment of real & sincere estime your friend and humble servent,
               
                  
                     Jonathan Morgan Jr.
                  
               
               
                  P.S. If it should please your Excellency to comport with my wishes, you will please to direct yours to to Brookfield Post Office. I wish as a particular favor that you would so knind to me as not to let this be seen as its publication might cost me some sneers and torts, in case I should not succede—
               
            